                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARL WOODARD,                                         :       No. 3:18cv140
           Plaintiff                                  :
                                                      :       (Judge Munley)
        v.                                            :
                                                      :
SCRANTON QUINCY HOSPITAL                              :
COMPANY, LLC,                                         :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Plaintiff Carl Woodard has moved for leave to file an amended complaint.

Defendant Scranton Quincy Hospital, LLC, asserts that plaintiff’s motion for leave

to amend should be denied because the proposed amendments to the complaint

are futile. The matter is briefed and ripe for disposition. For the following reasons,

plaintiff's motion will be denied in part and granted in part.

Background

       Plaintiff Carl Woodard, an African American male, was hired by Defendant

Scranton Quincy Hospital Company, LLC, as a housekeeper in January of 2006.

(Doc. 1, Compl. ¶ 12). Throughout his employment, however, the plaintiff alleges

that he was subjected to racial discrimination and harassment. (Id. ¶ 13). By way

of example, plaintiff’s co-worker regularly referred to the plaintiff by using an

offensive racial epithet. (Id. ¶ 15). The co-worker’s actions were reported to the

defendant’s Human Resource Department, but no immediate action was taken.
(Id. ¶ 16). The co-worker was eventually placed on a four-day suspension. (Id. ¶

17). The plaintiff further alleges that another co-worker told the plaintiff she

“hate[s] black rats,” the “bigger the rat, the blacker the rat,” and that “all rats are

black.” (Id. ¶ 18). Plaintiff called the defendant’s employee hotline to complain of

racial discrimination and harassment and again contacted the defendant’s

Human Resource Department. (Id. ¶¶ 19, 20).

      Despite being the victim of racial discrimination, the plaintiff alleges that the

defendant placed him on an unpaid four-day suspension to investigate

complaints about him in April of 2016. (Id. ¶ 21). When the allegations were

determined to be unfounded, the plaintiff was allowed to return to work. (Id. ¶ 22).

Plaintiff alleges, however, that the discrimination continued. (Id. ¶ 24). For at

least the third time, the plaintiff once again complained to the Human Resource

Department. (Id. ¶ 28).

      On January 2, 2017, the defendant fired the plaintiff for two “no-call/no

show” absences in April 2016. (Id. ¶ 31). Plaintiff contends that he sought and

was granted approval for these absences, and prior to his termination had not

received any discipline for attendance issues. (Id. ¶ 32).

      Based on the foregoing allegations, plaintiff initiated this action on January

18, 2018 alleging race discrimination, harassment, hostile work environment,

retaliation, and wrongful termination claims in violation of Title VII of the Civil

                                            2
Rights Act of 1964, 42 U.S.C. § 1981, and the Pennsylvania Human Relations

Act. (Doc. 1). On September 28, 2018, the plaintiff filed the instant motion for

leave to amend his complaint. (Doc. 21). The defendant opposes the motion,

bringing this case to its present posture.

Jurisdiction

      Because this case is brought pursuant to Title VII of the Civil Rights Act of

1963 as well as 42 U.S.C. § 1983, the court has jurisdiction pursuant to 28

U.S.C. § 1331. (“The district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.”).

The court has supplemental jurisdiction over plaintiff's state-law claims pursuant

to 28 U.S.C. § 1367(a). (“In any civil action of which the district courts have

original jurisdiction, the district courts shall have supplemental jurisdiction over all

other claims that are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.”).

Legal Standard

      Courts treat motions to amend complaints differently depending on the

timing of the motion and the context in which it is filed. A plaintiff may amend the

complaint once as a matter of course within “21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or

                                             3
(f), whichever is earlier.” FED. R. CIV. P. 15(A)(1)(B). Thereafter, the plaintiff must

obtain leave of the court to amend the complaint. FED. R. CIV. P. 15(A)(2).

      District courts are instructed to “freely give leave when justice so requires.”

Id. In discussing the requirement that leave to amend be freely given, the

Supreme Court has held that “[i]f the underlying facts or circumstances relied

upon by a plaintiff may be a proper subject of relief, he ought to be afforded an

opportunity to test his claim on the merits.” Foman v. Davis, 371 U.S. 178, 182

(1962). District courts are justified in denying leave to amend when the movant

has unduly delayed the case, when the movant seeks leave in bad faith or with a

dilatory motive, when granting leave would unduly prejudice the other parties,

and when the amendment would prove futile. See Riley v. Taylor, 62 F.3d 86, 90

(3d Cir. 1995) (citing Foman, 371 U.S. at 182).

      “The standard of legal sufficiency for a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6) determines whether a proposed amendment

would be futile.” Hogan v. Raymond Corp., 777 F. Supp. 2d 906, 912 (W.D. Pa.

2011) (citing In re Burlington Coat Factory Secs. Litig., 114 F.3d 1410, 1434 (3d

Cir. 1997)). Thus, the sufficiency of the allegations in the proposed amended

complaint are tested. All well-pleaded allegations must be viewed as true and in

the light most favorable to the non-movant to determine whether, “ ‘under any

reasonable reading of the pleadings, the plaintiff may be entitled to relief.’ ”

                                           4
Colburn v. Upper Darby Twp., 838 F.2d 663, 665-66 (3d Cir. 1988) (quoting

Estate of Bailey by Oare v. Cnty. of York, 768 F.2d 503, 506 (3d Cir. 1985)). The

plaintiff must describe “ ‘enough facts to raise a reasonable expectation that

discovery will reveal evidence of’ [each] necessary element” of the claims alleged

in the complaint. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). In evaluating the

sufficiency of a complaint the court may also consider “matters of public record,

orders, exhibits attached to the complaint and items appearing in the record of

the case.” Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 n.2

(3d Cir. 1994) (citations omitted). The court does not have to accept legal

conclusions or unwarranted factual inferences. See Curay-Cramer v. Ursuline

Acad. of Wilmington, Del., Inc., 450 F.3d 130, 133 (3d Cir. 2006) (citing Morse v.

Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)).

      The federal rules require only that plaintiff provide “ ‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ ” a standard

which “does not require ‘detailed factual allegations,’ ” but a plaintiff must make “

‘a showing, rather than a blanket assertion, of entitlement to relief’ that rises

‘above the speculative level.’ ” McTernan v. City of York, 564 F.3d 636, 646 (3d

Cir. 2009) (quoting Twombly, 550 U.S. at 555-56). The “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

                                           5
plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). Such “facial plausibility” exists “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556). “[T]he factual detail in a complaint [cannot be] so undeveloped that it

does not provide a defendant the type of notice of claim which is contemplated

by Rule 8.” Phillips, 515 F.3d at 232 (citation omitted).

Discussion

      Plaintiff seeks to expand his complaint by adding factual averments related

to the plaintiff’s need to care for his son’s medical condition, which he argues

necessitated that he take leave from work under the Family and Medical Leave

Act (hereinafter “FMLA”). The plaintiff alleges that he applied for and was granted

FMLA leave by the defendant in January of 2016. The defendant terminated his

employment, however, in retaliation for his 2016 application and in anticipation of

his reapplication for continued FMLA leave. According to the proposed

amendments, the defendants were aware that the plaintiff’s son suffered from a

lifelong condition, which would require plaintiff to reapply for FMLA leave when

such leave was due to expire.

      The plaintiff seeks to add a claim for interference and a claim for retaliation

in violation of the FMLA based on these facts. The FMLA contains two distinct

                                          6
provisions prohibiting employers from: (1) interfering with an employee’s exercise

of her right to take reasonable leave for medical reasons; and (2) discriminating

or retaliating against an employee who exercises this right. 29 U.S.C. § 2615(a);

see also Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F. 3d 294, 301 (3d Cir.

2012); Callison v. City of Phila., 430 F.3d 117, 119 (3d Cir. 2005). Here, the

plaintiff alleges that the defendant terminated the plaintiff’s employment because

he required FMLA-protected leave.

        The defendant contests the plaintiff’s attempt to amend the complaint in

this manner on the grounds that such amendment would be futile. The defendant

argues that the plaintiff has failed to meet the required standard to plead FMLA

interference and retaliation claims, thus amendment should not be permitted. We

will review plaintiff’s proposed FMLA interference and FMLA retaliation claims in

turn.

        I. FMLA Interference

        As noted above, the plaintiff’s proposed amended complaint includes a new

claim for interference in violation of the FMLA. To assert a claim for FMLA

interference, the plaintiff must establish: (1) he was an eligible employee under

the FMLA; (2) the defendants were an employer subject to the FMLA’s

requirements; (3) he was entitled to FMLA leave; (4) he provided notice to the

defendants of his intention to take FMLA leave; and (5) he was denied benefits to

                                          7
which he was entitled under the FMLA.” Ross v. Gilhuly, 755 F.3d 185, 191-92

(3d Cir. 2014) (citations omitted). “Also, ‘[b]ecause the FMLA interference claim]

is not about discrimination, a McDonnell Douglas burden-shifting analysis1 is not

required.’ ” Id. at 192 (quoting Sommer v. The Vanguard Grp., 461 F.3d 397, 399

(3d Cir. 2006)).

        The defendant argues that plaintiff’s proposed FMLA interference claim is,

in effect, identical to his proposed FMLA retaliation claim, and should therefore

be dismissed. We agree. The law provides that in a situation where a plaintiff

presents both an interference claim and a retaliation claim on the basis that a

defendant took adverse employment action against him because he requested

FMLA leave, those claims should be analyzed as a single FMLA retaliation claim.

See Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 147 (3d Cir. 2004)

(plaintiff claimed that his FMLA leave was used by the employer as a negative

factor in the decision to discharge him, thus the court characterized the claim as

a retaliation claim rather than an interference claim); Mascioli v. Arby’s

Restaurant Group, Inc., 610 F. Supp. 2d 419 (W.D. Pa. March 16, 2009)

(“Plaintiff's interference claim is different ... because plaintiff claims her right to

FMLA leave was interfered with after she requested leave.... Plaintiff's argument

with respect to her interference claim is that defendant took an adverse


1
    McDonnell Douglass Corp. v. Green, 411 U.S. 792 (1973).
                                        8
employment action because she requested leave. This is, in essence, identical

to her retaliation claim in count two”).

      Here, plaintiff asserts that the defendant terminated his employment

because he took and/or was about to reapply for FMLA leave, a hallmark FMLA

retaliation claim. As such, we will deny plaintiff’s motion to amend with respect to

his proposed FMLA retaliation claim, and analyze plaintiff’s remaining proposed

amendments under an FMLA retaliation claim framework.

      II. FMLA Retaliation

      To properly present an FMLA retaliation claim, the plaintiff must assert that:

(1) he engaged in a protected activity under the FMLA; (2) he experienced an

adverse employment action following the protected activity; and (3) a causal link

exists between the protected activity and the adverse employment action. Krouse

v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997). Here, the plaintiff’s

proposed amendments establish that he did request FMLA leave and his

employment was terminated. The defendant challenges, however, whether the

plaintiff’s proposed amendments support a causal link between these events.

      “To demonstrate a causal connection, a plaintiff generally must establish

‘either (1) an unusually suggestive temporal proximity between the protected

activity and the allegedly retaliatory action, or (2) a pattern of antagonism,

coupled with timing[,] to establish a causal link.’ ” Budhun v. Reading Hosp. &

                                           9
Med. Ctr., 765 F.3d 245, 258 (3d Cir. 2014) (quoting Lauren W. ex rel. Jean W. v.

DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007)); see also Daniels v. Sch. Dist. of

Phila., 776 F.3d 181, 196 (3d Cir. 2015) (noting that causation may be

established by suggestive timing or other circumstantial evidence that supports

the inference of retaliation). “Whether a causal link exists ‘must be considered

with a careful eye to the specific facts and circumstances encountered.’ ” Id.

(quoting Farrell v. Planters Lifesavers Co., 206 F.3d 271, 279 n.5 (3d Cir. 2000)).

The Third Circuit has also emphasized that:

    it is causation, not temporal proximity itself, that is an element of
    plaintiff’s prima facie case, and temporal proximity merely provides an
    evidentiary basis from which an inference can be drawn.... When
    there may be valid reasons why the adverse employment action was
    not taken immediately, the absence of immediacy between the cause
    and effect does not disprove causation.
Kachmar v. SunGard Data Sys., Inc., 109 F.3d 173, 178 (3d Cir. 1997).

      Regarding temporal proximity, the Third Circuit has held that an adverse

employment action occurring within ten days from the date of the protected

action is unduly suggestive. See, e.g., Shellenberger v. Summit Bancorp, Inc.,

318 F.3d 183, 189 (3d Cir. 2003) (ten days viewed as unusually suggestive);

Lichtenstein, 691 F.3d at 307 (determining that termination less than a week after

the plaintiff invoked her right to FMLA leave established causation); Jalil v. Avdel

Corp., 873 F.2d 701, 708 (3d Cir. 1989) (reversing summary judgment for the




                                         10
defendant when plaintiff was fired two days after his employer received notice of

his EEOC complaint).

     The Third Circuit has noted that a temporal proximity greater than ten days,

however, requires supplementary evidence of retaliatory motive. See LeBoon v.

Lancaster Jewish Cmty. Ctr. Ass'n, 503 F.3d 217, 233 (3d Cir. 2007) (three

months is not unusually suggestive); Williams v. Phila. Hous. Auth. Police Dep't,

380 F.3d 751, 760 (3d Cir, 2004) (two months is not unusually suggestive);

Thomas v. Town of Hammonton, 351 F.3d 108, 114 (3d Cir. 2003) (finding

temporal proximity not unduly suggestive when three weeks had elapsed

between protected activity and adverse employment action); Farrell, 206 F.3d at

280 (finding that temporal proximity greater than ten days requires

supplementary evidence of retaliatory motive). Where temporal proximity is not

unduly suggestive, the court must ascertain whether the evidence as a whole,

including evidence of intervening antagonism, nevertheless raises an inference

of discrimination. LeBoon, 503 F.3d at 232.

     Here, plaintiff’s proposed amendments fail to establish a close temporal

proximity establishing a causal link between the protected activity and the

adverse employment action. Plaintiff requested intermittent FMLA leave in

January of 2016. (Doc. 21, Exh. A, Prop. Amend. Compl. ¶ 18). The defendant

approved the plaintiff’s request on Febraury 24, 2016. (Id. ¶ 19). The defendant

                                        11
terminated plaintiff’s employment on January 2, 2017. (Id. ¶ 35). Nearly one year

passed before plaintiff’s termination, which fails to establish an unduly suggestive

temporal proximity between the protected activity and the alleged retaliatory

action. Further, although the plaintiff also argues that he was terminated in

anticipation of his reapplication for FMLA leave, the proposed amendments are

void of details regarding the timing of reapplication.

      Thus, having determined that the temporal proximity between the protected

activity and the adverse action is not unduly suggestive, we next determine

whether plaintiff’s allegations as a whole raise an inference of discrimination.

After a careful review, we find that plaintiff has satisfied his burden regarding

causation at this initial stage of litigation.

      The defendant worked for the defendant since 2006. (Id. ¶ 12). After

applying for FMLA leave in January of 2016, the defendant began taking

intermittent medical leave as needed. (Id. ¶ 19). The defendant was aware that

the FMLA leave was for the plaintiff’s son, who suffered from a lifelong condition.

(Id. ¶ 99). On each occasion that the plaintiff required FMLA leave related to his

son’s medical condition, the plaintiff informed the defendant of his absence. (Id. ¶

21). On January 2, 2017, the defendant terminated the plaintiff’s employment for

absences that occurred in April of 2016. (Id. ¶ 35). The plaintiff contends that he

had previously sought and was granted approval for those absences. (Id. ¶ 36).

                                             12
The plaintiff avers that the defendant knew that he would need more leave in the

future, and therefore terminated his employment. (Id. ¶ 1).

      Viewing plaintiff’s allegations as true, we find that the plaintiff has

sufficiently pled a causal connection between his protected activity and

defendant’s decision to terminate his employment at this initial stage of the

proceedings.

Conclusion

      Accordingly, plaintiff’s motion for leave to amend his complaint will be

granted in part and denied in part. Plaintiff’s motion will be denied as it relates to

the FMLA interference claim. Plaintiff’s motion will be granted as it relates to the

FMLA retaliation claim. An appropriate order follows.



                                                  BY THE COURT:

Date: November 16, 2018                           s/ James M. Munley_______
                                                  JUDGE JAMES M. MUNLEY
                                                  United States District Judge




                                          13
